Citation Nr: 1734609	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  08-11 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability prior to May 8, 2012, and to a rating in excess of 10 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to January 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The matter has since been transferred to the RO in Oakland, California.  

In September 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.  

During the pendency of the appeal, the RO, in a September 2012 rating decision, granted an increased rating of 10 percent for the Veteran's bilateral hearing loss disability, effective May 8, 2012.  As this award does not constitute a full grant of the benefit sought, the Veteran's claim for a compensable rating prior to May 8, 2012, and to a rating in excess of 10 percent thereafter, remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

Notably, the Veteran's claim for an increased rating was previously before the Board in November 2014, when it denied entitlement to a compensable rating prior to May 8, 2012, and to a rating in excess of 10 percent thereafter.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  As set forth in a November 2015 memorandum decision, the Court vacated the Board's November 2014 decision and remanded the Veteran's claim to the Board for readjudication.  

This matter was last before the Board in April 2016, when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

Before a decision can be reached on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford him every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

As noted above, the Court issued a memorandum decision in November 2015 that vacated the Board's November 2014 decision and remanded the instant matter to the Board for readjudication.  The Court determined that the Board provided an inadequate statement of reasons or bases for finding that July 2007 and September 2010 private audiological examination reports did not comply with 38 C.F.R. § 4.85(a), which requires use of the Maryland CNC speech discrimination test when evaluating hearing impairment, and for consequently dismissing the reports rather than obtaining further clarification from the provider.  The Court also determined that the Board provided an inadequate statement of reasons or bases for declining to refer the Veteran's claim for extraschedular consideration under 38 C.F.R. § 3.321(b).  

Pursuant to the Court's memorandum decision, the Board remanded the Veteran's claim in April 2016, in pertinent part, to obtain clarification from the examiner who conducted the July 2007 and September 2010 private audiological examinations.  Specifically, the Board directed the AOJ to ask the examiner to clarify whether these examination reports included the Maryland CNC speech discrimination test as required by 38 C.F.R. § 4.85(a).  

In May 2017, the AOJ sent letters to Dr. Vories, the provider who conducted the July 2007 and September 2010 audiological examinations, in which he was asked to clarify whether the examinations utilized the Maryland CNC speech discrimination test.  Dr. Vories did not respond to the AOJ's requests.  According to a July 2017 report of general information, a VA employee called Dr. Vories's office and spoke to the receptionist, who stated that the speech discrimination test that was conducted in September 2010 was "the standard for Texas" and that she "was not sure what the difference was between the standards."  

In a July 2017 brief, the Veteran's representative asserted that the AOJ did not properly execute the Board's remand directives, as the receptionist's response did not constitute clarification of the July 2007 and September 2010 examination reports.  In light of this background, the Board concludes that another remand is warranted to attempt to obtain clarification as to whether the July 2007 and September 2010 private audiological examinations included the Maryland CNC speech discrimination test.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c), and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, to the extent possible, take appropriate steps to contact Dr. A. Vories at the Audiology Department of the Texas Health Care Otolaryngology & Facial Plastic Surgery Associates.  If Dr. Vories is unavailable, take appropriate steps to contact an appropriate provider at the Texas Health Care Otolaryngology & Facial Plastic Surgery Associates, who should be asked to clarify whether the July 2007 and September 2010 audiological examination reports included results from the Maryland CNC speech discrimination test as required by 38 C.F.R. § 4.85(a), or to otherwise identify the specific controlled speech discrimination that was used to complete these audiological examination reports.  

If Dr. Vories or an appropriate provider is unable to provide the requested clarification, he or she should provide specific reasons for such inability.  

3.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claim.  If the benefit sought is not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

